Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered June 17th, 2022 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a system (i.e., a machine) in claims 1, 4-6, a computer implemented method (i.e., a process) in claims 7-11, 14-19 and a non-transitory computer-readable medium (i.e. a manufacture) in claim 20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular, the exemplary presented claim 1 includes the following underlined claim elements:
1. A system for managing access to digital content, comprising: 
a music database storing music assets as music data 5and music asset identifiers for each music asset, wherein the music assets include music-related assets; 
a collectible database storing collectible records for collectible assets, 
wherein a collectible record includes data indicating a collectible identifier, a collectible 10type, a music asset identifier for a music asset associated with a collectible asset, a representation for the collectible asset, and performance information associated with the collectible asset; 
wherein the performance information for the collectable asset comprises being at a geolocation under set conditions including time, weather, and temperature, performing actions at a geolocation physically or digitally including playing a game, and viewing or listening to content or advertisement
a user account database storing user account records 15for users, 
wherein a user account record includes data indicating an identifier for a user, and a list of collectible identifiers of collectible assets collected by the user; 
a processor configured 
to receive a user account 20identifier and performance information from a mobile device through a user interface, 
to compare the received performance information with the performance information in the collectible records, 
to identify a collectible record that has the performance35 DOCS 113748-160UT1/3717698.1Attorney Docket No. 113748-160UT1Sony Docket No. 201906043.01information matching the received performance information, 
to retrieve a collectible identifier for the identified collectible record, 
to identify a user account record matching the received user account identifier, 
to add 5the retrieved collectible identifier to the identified user account record, and
to mark the collectible asset as collected for a user account when a geolocation of the mobile device register to the user account ,matches the geolocation of the collectible asset.

The claim elements underlined above, concern Mental Processes including concepts of observation evaluation and judgement, and Certain Methods of Organizing Human Activity including commercial interactions involving sales or marketing activities and managing personal behavior or relationships such as following a set of rules or instructions that have been respectively identified by the courts as an Abstract Ideas

As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor and a mobile device it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers, personal digital assistants, laptops,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor and a mobile device amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the Applicant’s description (Applicant’s specification Paragraphs [0003], [0052]-[0055], [0057]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The Applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0003], [0052]-[0055], [0057]).  In particular the Applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the Applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the Applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 4-11 and 14-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed on September 19th, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 7 through 13 of the above dated remarks the Applicant presents various arguments against the rejections of claims under 35 U.S.C. §101 including:
i. that the claimed invention enhances popular mobile game by providing for the managing and collecting of digital/music assets using location and previous asset information.  The Applicant proposes that the claimed concept represents an improvement in the field of digital asset management and collection utilizing location information that has the practical application of increased efficiency and enjoyment of mobile device based games (Applicant’s remarks pages 10 & 11);
ii) that similar to the court’s decision in the McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., the claimed invention utilizes specific rules to improve the existing technological process when considered as a whole (Applicant’s remarks pages 11 & 12); 
iii) that the invention as described by the specification may be implemented utilizing a variety of different hardware components including general purpose microprocessors as described in paragraph [0052] of the specification as filed and proposes that the same supports eligibility through or by use of the invention with a particular machine whole (Applicant’s remarks page 12); and
iv) that the remaining claims include the features argued with respect to exemplary  claim 7 through either incorporation or through claim dependency and accordingly would also support the presence of patent eligible subject matter (Remarks Pages 12 & 13).

Responsive to the preceding, the following is respectively noted with respect to the Applicant arguments summarized herein above:
i.a) MPEP section 2106.05(a) provides that limitations describing improvements to the functioning of a computer are considered indicative of the integration of recite abstract ideas into a practical application.  The Applicant’s proposed improvements to mobile device games however, do not meet the requirements of MPEP 2106.05(a) because the claimed invention does not improve the functionally of the underlying computer device as required by MPEP 2106.05(a).  Improvements to functioning of “technology” as described in MPEP 2106.05(a) reference improvements to technology in the sense of  non-abstract machines or devices but does not encompass proposed improvements in more abstract fields of technology such as the field of digital asset management and collection as presented because such would represent a reliance on the identified abstract idea to provide significantly more than the abstract idea in the claim, See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).
In the instant claims the realization of a game on a mobile device more accurately reflects the mere implementation of a judicial exception in a manner that merely utilizes a computer as a tool to perform the abstract idea as described by MPEP 2105.05(f) and which does not support the eligibility of the claimed invention as proposed.
ii.a) Responsive to the Applicant’s remarks of this section directed to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., it is noted that court relied upon a similar manner as was discussed in Enfish, LLC v. Microsoft Corp., insomuch as the court looked for “an improvement in computer-related technology”.  Wherein an "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  In McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.   While the claims of the instant invention define a set of rules for game play involving the collection of game assets, these rules do not improve the functionality of the computer by allowing computer performance of a function not previously performable by a computer in a manner similar to McRO.  Proposed improvements to game play rules or even improvements to the algorithms themselves that do not result in an improvement of the hardware which they are practiced on are not sufficient to improve the functionality of the computer but instead result in the mere operation or practice of these rules and algorithms on a computer in a manner specifically caution against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  Accordingly, the decision in McRO does not support the presence of patent eligible subject matter in the claimed invention as proposed.  
iii.a)  It is improper to import claim limitations from the specification that are not part of the claim as described by MPEP 2111.02.II.  Accordingly, the Applicant’s proposal that alternative hardware elements presented in the specification would support the patent eligibility of the claimed invention is not in keeping with the required standards for consideration.
		iv.a) The argued features do not support the proposed patent eligibility for the reasons set forth in preceding sections (i.a - iii.a) and accordingly the rejection of claims under 35 U.S.C. §101 is respectfully maintained as presented herein above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/
Examiner, Art Unit 3715 
/DAVID L LEWIS/
Supervisory Patent Examiner, Art Unit 3715